Order entered November 13, 2018




                                              In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-18-00961-CV

                               THE CITY OF DALLAS, Appellant

                                                V.

                           WILLIAM CLINTON FREEMAN, Appellee

                         On Appeal from the County Court at Law No. 3
                                     Dallas County, Texas
                             Trial Court Cause No. CC-16-00805-C

                                            ORDER
           Before the Court is appellee’s November 12, 2018 unopposed motion for enlargement of

time to file brief. Appellee seeks an extension of twenty days from the date a supplemental

clerk’s record he requested November 5, 2018 is filed.

           We GRANT the motion and ORDER as follows. We ORDER Dallas County Clerk

John F. Warren to file, no later than November 26, 2018, the supplemental record requested by

appellee November 5th. We further ORDER appellee to file his brief no later than December

17, 2018.

           We DIRECT the Clerk of the Court to send a copy of this order to Mr. Warren and the

parties.


                                                       /s/   DAVID EVANS
                                                             JUSTICE